Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed 24 June 2022.  Claims 1, 7-10, 12-15, 17-19 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-10, 14-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2017/0068501 A1) in view of Wagatsuma (US 2016/0150104 A1) further in view of Uchida (US 2012/0290981 A1) and Kim et al. (US 2013/0235085 A1).

Claim 1: Choe method for content management, comprising: 
receiving, by an electronic device, a captured photo including images of one or more physical display devices with respective first content currently displayed, capturing an image of wall on which a plurality of digital frames are arranged (P. 0395); 
recognizing the first content displayed on at least one physical display device, tagging an image on each registered on each frame in the captured image(P. 0395); 
identifying a display device identification (ID) of the at least one physical display device based on the recognized first content, information related to the digital frame may include an ID, a local network IP, a model number (P. 0238), the tagged images allowing each frame to be identified (P. 0395); and
controlling the first content displayed on the at least one physical display device comprising causing the content [within the box regions] to currently be displayed on the at least one physical display device, based on the display device ID of the at least one physical display device, upon interaction with the captured photo via the electronic device, the first frame, the second frame and the third frame each display respective images, the three frames and their respective images are displayed on the mobile terminal(P. 0267) a user may flick or swipe an image displayed in one of the frames to change the image (P. 0270). 

Choe does not disclose receiving a captured photo including images of an environment; on a user interface, overlaying each of the images of the one or more physical display devices in the captured photo with an outline region, as disclosed in the claims.  However, in the same field of invention, Wagatsuma discloses for a job processing device (image forming apparatus) (P. 0046) an image is taken of a plurality of apparatuses (imaging forming apparatuses) and a frame is displayed overlapping light emitting units of each apparatus (P. 0092, Fig. 9).  Therefore, considering the teachings of Choe and Wagatsuma, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine receiving a captured photo including images of an environment; on a user interface, overlaying each of the images of the one or more physical display devices in the captured photo with an outline region with the teachings of Choe in order to make the frames in Choe more recognizable by emphasizing and demarking the frames do that the user may more readily distinguish the frames from the environment.

Choe does not disclose recognizing a displayed feature of the first content displayed on at least one physical display device, as disclosed in the claims.  However, in the same field of invention, Uchida discloses photographing, with a built-in camera installed on a cellular phone, a target apparatus, for example, a TV (P. 0062), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063) where the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), where the captured image (image of a celebrity) appearing on the target display apparatus is recognized and performing an action based on recognizing the image (P. 0101) That is, the recognized feature pattern is a screen state of the target apparatus, not necessarily a feature pattern of the target device itself, i.e. the shape or other physical characteristic of the target device, and the screen state of the target device can include an image, e.g. a celebrity, displayed on the screen of the target device.  Therefore, considering the teachings of Choe, Wagatsuma and Uchida, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine recognizing a displayed feature of the first content displayed on at least one physical display device with the teachings of Choe and Wagatsuma in order to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).

The examiner believes that it is possible to interpret Choe such that Choe does not disclose identifying a display device identification (ID) of the at least one physical display device based on the recognized displayed feature of the first content, as disclosed in the claims.  That is, while Choe discloses that each frame has an ID and the mobile terminal captures a wall where frames are arranged and an image registered on each frame is tagged to allow for identifying the frame, Choe does not explicitly disclose retrieving the frame ID, though the examiner believes this is necessary, and the examiner believes that it may be possible to interpret the “image registered on each frame” as an image of the frame itself, though this is not stated.  Uchida discloses registering an apparatus identification ID in a table (P. 0041), photographing, with a built-in camera installed on a cellular phone, a target apparatus, for example, a TV (P. 0062), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063) determining if the target is registered (P. 0066) where the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), where the captured image (image of a celebrity) appearing on the target display apparatus is recognized and performing an action based on recognizing the image (P. 0101).  Therefore, considering the teachings of Choe, Wagatsuma and Uchida, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine identifying a display device identification (ID) of the at least one physical display device based on the recognized displayed feature of the first content with the teachings of Choe, Wagatsuma and Uchida in order to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).

Choe does not disclose the display device ID comprises a plurality of physical markers disposed on a border of the one or more physical display devices, as disclosed in the claims.  However, Choe discloses the type of frame is determined by sensors placed around the edge of the frame (P. 0255).  While these sensors are not visible, the sensors do represent characteristics of the frame that identify the type of frame.  Uchida discloses the target recognition unit has a function of extracting, from an image of a target apparatus taken by the built-in camera, a feature pattern such as a feature point of the target apparatus in order to recognize the target apparatus (P. 0031) wherein the target apparatus may be a television, a personal computer or a digital camera (P. 0043).  Uchida explicitly discloses recognizing a type of digital display apparatus by identifying features of the apparatus from the image of the apparatus.  Therefore, considering the teachings of Choe, Wagatsuma and Uchida, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the display device ID comprises a plurality of physical markers disposed on a border of the one or more physical display devices with the teachings of Choe, Wagatsuma and Uchida in order to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).

Choe does not disclose selecting content in two or more portions of the first content with box regions causing the content within the box regions to currently be displayed on the at least one physical display device and at least one other physical display device, as disclosed in the claims.  However, in the same field of invention, Kim discloses: when a user indicates a specific shape toward the main screen device using a gesture of his finger, the main screen device analyzes the specific shape and processes a task relevant to the enlargement or reduction of multi-vision (P 0065) outputting a multi-vision image signal, configured like one screen and outputted, as individual images corresponding to the respective screen devices according to a user's gesture (P 0086) that changes an image signal shared from the main screen device as multi-vision into an image signal outputted to an individual screen, that is, scaling information (i.e., an individual piece of screen information), and transmits the individual piece of screen information to the auxiliary screen device (P 0087) (selecting content in two or more portions of the first content with box regions),
displaying an image on a main screen (P 0060) at least one auxiliary screen may be positioned to the up, down, left and/or right directions of the main screen and transmits its profile information to the main screen (P 0066) wherein the system recognizes the type, number and positions of the main screen and the at least one auxiliary screens (P 0067) as well as a screen size of each type (P 0068) the main screen device recognizes the number and type of the auxiliary screen devices using a camera (P 0069) and transmits an image to the auxiliary screen devices and scales the image signal to be displayed by its multi-vision image regions (P 0072) the full image of the main screen is split into multi-vision regions and a digital image corresponding to only a multi-vision region is displayed in an auxiliary screen (0080) according to the number and position of detected auxiliary screen devices (P 0082) wherein each auxiliary screen device receives the multi-vision region information from the main screen device and produces only an image signal corresponding to its own multi-vision region by re-calibrating the image signal which is being mirrored, scaled based on the characteristic of the auxiliary screen device (P 0083) (causing the content within the box regions to currently be displayed on the at least one physical display device and at least one other physical display device).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine selecting content in two or more portions of the first content with box regions causing the content within the box regions to currently be displayed on the at least one physical display device and at least one other physical display device with the teachings of Choe, Wagatsuma and Uchida to provide an efficient and intuitive method for coupling image signal input devices and a plurality of screen devices and properly distributing, splitting, reducing, and scaling up an image signal, provided by the image signal input device, to relevant screen devices (Kim: P 0010).

Claim 2: Choe, Wagatsuma, Uchida and Kim disclose the method of claim 1, and Choe further discloses delineating regions, on the captured photo, via a computer vision technique, each region corresponding to a distinctive display device of the one or more physical display devices, wherein interaction with the captured photo including interaction with at least one of the one or more regions, the frame objects are displayed on the screen of the mobile device (P. 0248, Figures 4B-6) and Uchida discloses registering an apparatus identification ID in a table (P. 0041), photographing, with a built-in camera installed on a cellular phone, a target apparatus, for example, a TV (P. 0062), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063) determining if the target is registered (P. 0066).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the display device ID is retrieved from a look up Page 3 of 25Patent Application No. 15/283,005Docket No.: SAM2D-P.e24Reply to Advisory Action dated March 11, 2019table that includes a relationship between the display device ID and currently displayed image with the teachings of Choe, Wagatsuma, Uchida and Kim to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).

Claim 8: Choe, Wagatsuma, Uchida and Kim disclose the method of claim 1, and Choe further discloses receiving a selection of a portion of an image of the first content; receiving instructions to crop the portion; and causing the cropped portion to be displayed in a selected display device of the one or more physical display devices, a part of an original image which corresponds to a moved location of a digital frame may be output, for a large original image, a part of the original image corresponding to a location where a digital frame is placed may be output according to the placed position of the digital frame (P. 0367).  However, Choe does not disclose only the selected content within the box regions is displayed, as disclosed in the claims.  However, Kim discloses when a user indicates a specific shape toward the main screen device using a gesture of his finger, the main screen device analyzes the specific shape and processes a task relevant to the enlargement or reduction of multi-vision (P 0065) outputting a multi-vision image signal, configured like one screen and outputted, as individual images corresponding to the respective screen devices according to a user's gesture (P 0086) that changes an image signal shared from the main screen device as multi-vision into an image signal outputted to an individual screen, that is, scaling information (i.e., an individual piece of screen information), and transmits the individual piece of screen information to the auxiliary screen device (P 0087).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine only the selected content within the box regions is displayed with the teachings of Choe, Wagatsuma, Uchida and Kim to provide an efficient and intuitive method for coupling image signal input devices and a plurality of screen devices and properly distributing, splitting, reducing, and scaling up an image signal, provided by the image signal input device, to relevant screen devices (Kim: P 0010).

Claim 9: Choe, Wagatsuma, Uchida and Kim disclose the method of claim 1, and Choe further discloses receiving a selection of one or more portions of an image of the second content; receiving cropping instructions to crop the one or more portions; and causing the cropped one or more portions to be displayed across the at least two display devices, , a part of an original image which corresponds to a moved location of a digital frame may be output, for a large original image, a part of the original image corresponding to a location where a digital frame is placed may be output according to the placed position of the digital frame (P. 0367).  However, Choe does not disclose the box regions are use selectable for portions of the first content, as disclosed in the claims.  However, Kim discloses when a user indicates a specific shape toward the main screen device using a gesture of his finger, the main screen device analyzes the specific shape and processes a task relevant to the enlargement or reduction of multi-vision (P 0065) outputting a multi-vision image signal, configured like one screen and outputted, as individual images corresponding to the respective screen devices according to a user's gesture (P 0086) that changes an image signal shared from the main screen device as multi-vision into an image signal outputted to an individual screen, that is, scaling information (i.e., an individual piece of screen information), and transmits the individual piece of screen information to the auxiliary screen device (P 0087).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the box regions are use selectable for portions of the first content with the teachings of Choe, Wagatsuma, Uchida and Kim to provide an efficient and intuitive method for coupling image signal input devices and a plurality of screen devices and properly distributing, splitting, reducing, and scaling up an image signal, provided by the image signal input device, to relevant screen devices (Kim: P 0010).

Claim(s) 10, 14 is/are directed to device (for content management comprising a memory storing instructions and at least one processor executing the instructions) claim(s) similar to the method claim(s) of Claim(s) 1, 8 and is/are directed to the same rationale.

Claim(s) 15 is/are directed to non-transitory processor-readable medium (that includes a program that when executed by a processor performing a method) claim(s) similar to the method claim(s) of Claim(s) 10 and is/are directed to the same rationale.

Claim 18: Choe, Wagatsuma, Uchida and Kim disclose the non-transitory processor-readable medium of claim 15, and Choe further discloses the one or more physical display devices are linked to a network, digital frames communicate with the mobile terminal via a local or cloud-based network (P. 0237).  Choe does not disclose wherein recognizing the displayed feature of the first content comprises at least one of performing content recognition on the displayed feature based on pattern matching and accessing a pattern library; performing character recognition on the displayed feature; or identifying a watermark marker of the first content, as disclosed in the claims.  However, Choe discloses an image registered on each frame may be tagged, which may allow for identifying each frame, and the captured image may be stored and viewed as a registered frame image (illust) (P. 0395) and Wagatsuma discloses the user device recognizes the blinking pattern of the light emitting unit of the apparatus (P. 0027) and Uchida discloses the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), where the captured image (image of a celebrity) appearing on the target display apparatus is recognized and performing an action based on recognizing the image (P. 0101).  Therefore, considering the teachings of Choe, Wagatsuma and Uchida, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein recognizing the displayed feature of the first content comprises at least one of performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, performing character recognition on the displayed feature; or identifying a watermark marker of the first content with the teachings of Choe, Wagatsuma and Uchida.  One would have been motivated to combine wherein recognizing the displayed feature of the first content comprises at least one of performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, performing character recognition on the displayed feature; or identifying a watermark marker of the first content with the teachings of Choe, Wagatsuma and Uchida in order to more accurately and efficiently associate a display device with images stored on the display device in that images stored on a device are generally unique to that device whereas the physical characteristics of a display device may not be significantly unique.

Choe does not disclose only the selected content within the box regions is displayed, as disclosed in the claims.  However, Kim discloses when a user indicates a specific shape toward the main screen device using a gesture of his finger, the main screen device analyzes the specific shape and processes a task relevant to the enlargement or reduction of multi-vision (P 0065) outputting a multi-vision image signal, configured like one screen and outputted, as individual images corresponding to the respective screen devices according to a user's gesture (P 0086) that changes an image signal shared from the main screen device as multi-vision into an image signal outputted to an individual screen, that is, scaling information (i.e., an individual piece of screen information), and transmits the individual piece of screen information to the auxiliary screen device (P 0087).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine only the selected content within the box regions is displayed with the teachings of Choe, Wagatsuma, Uchida and Kim to provide an efficient and intuitive method for coupling image signal input devices and a plurality of screen devices and properly distributing, splitting, reducing, and scaling up an image signal, provided by the image signal input device, to relevant screen devices (Kim: P 0010).

Claim 20: Choe, Wagatsuma, Uchida and Kim disclose the non-transitory processor-readable medium of claim 15, and Choe further discloses receiving a selection of a portion of an image of the first content; receiving instructions to crop the portion; and causing the cropped portion to be displayed in a selected display device of the one or more physical display devices, a part of an original image which corresponds to a moved location of a digital frame may be output, for a large original image, a part of the original image corresponding to a location where a digital frame is placed may be output according to the placed position of the digital frame (P. 0367).  

Claim(s) 3, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2017/0068501 A1) in view of Wagatsuma (US 2016/0150104 A1), Uchida (US 2012/0290981 A1) and Kim et al. (US 2013/0235085 A1) and further in view of Manico et al. (US 2008/0165082 A1).

Claim 3: Choe, Wagatsuma, Uchida and Kim disclose the method of claim 1, but Choe does not disclose causing a second content to be sent to at least two display devices of the one or more physical display devices for display; wherein the second content is displayed across the at least two display devices maintaining spatial relationship of the second content, as disclosed in the claims.  However, Uchida discloses repeating the above-described procedure to set an operation menu for each target apparatus with respect to a plurality of target apparatuses to be operated by the cellular phone terminal (P. 0060).  In the same field of invention, Manico discloses placing a cluster of display devices on a wall to display pictures allowing a single image to be presented across the displays in a relatively continuous manner (P. 0003) the devices of the invention can be of any number and can be located in any free form pattern or position, and the display devices, digital picture frames, can receive multimedia content wirelessly, and the user can modify their positions and location at any time (P. 0008), the digital photo frames are placed in close proximity to one another and arrayed in a single row, a panoramic digital image can be presented across the individual frames, without user intervention, the panoramic image can be split properly between the frames and can be loaded in such a way as to appear to sweep across all three frames (P. 0009).  Therefore, considering the teachings of Choe, Wagatsuma, Uchica, Kim and Manico, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine causing a second content to be sent to at least two display devices of the one or more physical display devices for display; wherein the second content is displayed across the at least two display devices maintaining spatial relationship of the second content with the teachings of Choe, Wagatsuma, Uchida and Kim to provide the user with a more flexible system for displaying content to a plurality of digital frames by allowing the user to have the choice of displaying an image in any one of the frames or to emphasize an image by displaying the whole image across multiple frames.

Furthermore, Wagatsuma discloses for a job processing device (image forming apparatus) (P. 0046) an image is taken of a plurality of apparatuses (imaging forming apparatuses) and a frame is displayed overlapping light emitting units of each apparatus (P. 0092, Fig. 9).  Therefore, considering the teachings of Choe, Wagatsuma, Uchica, Kim and Manico, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the outline region is on top of and encompasses each of the images of the one or more physical display devices in the captured photo with the teachings of Choe, Wagatsuma, Uchica, Kim and Manico to provide the user with a more flexible system for displaying content to a plurality of digital frames by allowing the user to have the choice of displaying an image in any one of the frames or to emphasize an image by displaying the whole image across multiple frames.

Claim(s) 12 is/are directed to device (for content management comprising a memory storing instructions and at least one processor executing the instructions) claim(s) similar to the method claim(s) of Claim(s) 3 and is/are directed to the same rationale over Choe in view of Wagatsuma and Uchida and further in view of Manico.  Claim 12 further discloses the limitation an image identifier is stored for the displayed feature of the first content prior to recognition of the displayed feature.  Manico discloses images are indexed to identify images for presentation based on image content obtained from the image by performing image object recognition and text recognition (P. 0169) It is clear that the images are first indexed by the image content and then image the image indexing information is used to retrieve an image for presentation.  One would have been motivated to combine an image identifier is stored for the displayed feature of the first content prior to recognition of the displayed feature with the teachings of Choe, Wagatsuma, Uchida, Kim and Manico in order to provide a method of registration for the images and image identifiers for use after the initial registration.

Furthermore, Wagatsuma discloses for a job processing device (image forming apparatus) (P. 0046) an image is taken of a plurality of apparatuses (imaging forming apparatuses) and a frame is displayed overlapping light emitting units of each apparatus (P. 0092, Fig. 9).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Manico, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the outline region is on top of and encompasses each of the images of the one or more physical display devices in the captured photo with the teachings of Choe, Wagatsuma, Uchida, Kim and Manico to provide the user with a more flexible system for displaying content to a plurality of digital frames by allowing the user to have the choice of displaying an image in any one of the frames or to emphasize an image by displaying the whole image across multiple frames.

Claim 12 further includes the limitation an aspect of each box region is always locked to that of a display device it is assigned to.  However, Kim discloses the system recognizes the type, number and positions of the main screen and the at least one auxiliary screens (P 0067) as well as a screen size of each type (P 0068)  and Manico discloses the controller can select a first manner for presenting the selected digital images by evaluating characteristics of the Digital Media Frames (DMFs) and assigning digital images to particular DMFs based upon the image characteristics of the digital images (P 0193) the characteristics including frame aspect ratio, orientation, and size (P 0194).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Manico, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine an aspect of each box region is always locked to that of a display device it is assigned to with the teachings of Choe, Wagatsuma, Uchida, Kim and Manico to provide an efficient and intuitive method for coupling image signal input devices and a plurality of screen devices and properly distributing, splitting, reducing, and scaling up an image signal, provided by the image signal input device, to relevant screen devices (Kim: P 0010).

Claim(s) 17 is/are directed to non-transitory processor-readable medium (that includes a program that when executed by a processor performing a method) claim(s) similar to the method claim(s) of Claim(s) 12 and is/are directed to the same rationale.

Claim(s) 4-5, 7, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2017/0068501 A1) in view of Wagatsuma (US 2016/0150104 A1), Uchida (US 2012/0290981 A1) and Kim et al. (US 2013/0235085 A1) and further in view of Schlieski et al. (US 2013/0315445 A1).

Claim 4: Choe, Wagatsuma, Uchida and Kim disclose the method of claim 1, and Uchida further discloses the target recognition unit has a function of extracting, from an image of a target apparatus taken by the built-in camera, a feature pattern such as a feature point of the target apparatus in order to recognize the target apparatus (P. 0031) a feature pattern formed of feature points extracted from an image of each of various kinds of apparatuses (P. 0042), wherein the target apparatus may be a television, a personal computer or a digital camera (P. 0043) a feature pattern being a configuration or tone of color of the apparatus (P. 0053), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063), the feature pattern including a power-on or power-off state, which can be recognized by color or a position of a pilot lamp, a screen state or the like (P. 0080).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine performing content recognition based on display device ID using computer vision, wherein the plurality of physical markers provides for distinct identification of each display device of the one or more display devices using computer vision with the teachings of Choe, Wagatsuma, Uchida and Kim to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).

Choe does not disclose an image identifier is stored for the displayed feature of the first content, as disclosed in the claims.  However, in the same field of invention, Schlieski discloses the Pixit service stores the video on a storage device remote from the user (e.g., on media server 108), and establishes associations among the image, the Pixit display, and the associated video, storing in a database a record storing an indication of the image (e.g., a unique identifier that identifies the image) in association with an indication of the Pixit display (e.g., an identifier that identifies the Pixit display), the association of the image, the display device and/or any associated media files may be performed by the device the user used to capture the image (e.g., mobile device 104, mobile device 204) (Ps. 0033, 0056, 0061, 0071).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Schlieski, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine an image identifier is stored for the displayed feature of the first content with the teachings of Choe, Wagatsuma, Uchida and Kim to more accurately and efficiently associate a display device with images stored on the display device in that images stored on a device are generally unique to that device whereas the physical characteristics of a display device may not be significantly unique.

Claim 5: Choe, Wagatsuma, Uchida and Kim disclose the method of claim 1, and Choe further discloses the one or more physical display devices are linked to a network, digital frames communicate with the mobile terminal via a local or cloud-based network (P. 0237).  Choe does not disclose recognizing the displayed feature comprising performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, and an image identifier is stored for the displayed feature of the first content prior to recognizing the displayed feature, as disclosed in the claims.  However, Choe discloses an image registered on each frame may be tagged, which may allow for identifying each frame, and the captured image may be stored and viewed as a registered frame image (illust) (P. 0395) and Uchida discloses the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), where the captured image (image of a celebrity) appearing on the target display apparatus is recognized and performing an action based on recognizing the image (P. 0101).  In the same field of invention, Schlieski discloses the Pixit service stores the video on a storage device remote from the user (e.g., on media server 108), and establishes associations among the image, the Pixit display, and the associated video, storing in a database a record storing an indication of the image (e.g., a unique identifier that identifies the image) in association with an indication of the Pixit display (e.g., an identifier that identifies the Pixit display), the association of the image, the display device and/or any associated media files may be performed by the device the user used to capture the image (e.g., mobile device 104, mobile device 204) (Ps. 0033, 0056, 0061, 0071).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Schlieski, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine recognizing the displayed feature comprising performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, and an image identifier is stored for the displayed feature of the first content prior to recognizing the displayed feature with the teachings of Choe, Wagatsuma, Uchida and Kim to more accurately and efficiently associate a display device with images stored on the display device in that images stored on a device are generally unique to that device whereas the physical characteristics of a display device may not be significantly unique.

Claim 7: Choe, Wagatsuma, Uchida and Kim disclose the method of claim 1, and Choe further discloses the Reply to Advisory Action dated March 11, 2019thet user interface enables various gestures for managing content displayed on the one or more physical display devices, when a touch input is applied to the a frame object, the corresponding image may be selected as the image to be output on the corresponding digital frame (0264, Fig. 5) a plurality of digital frame icons are displayed from which a user may select digital frames (P. 0402, Figure 24) and the selected digital frames are displayed (P. 0404) on the screen of the mobile device to correspond to a real size, location and arrangement (P. 0405) such that the selected frame icons are highlighted to indicate selection (Figure 24).  Choe does not disclose the displayed feature of the first content comprises a watermark marker, as disclosed in the claims.  However, in the same field of invention, Schlieski discloses using image recognition to identify a watermark in an image (P. 0039).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Schlieski, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the displayed feature of the first content comprises a watermark marker, and the plurality of physical markers comprises a plurality of lighting elements with the teachings of Choe, Wagatsuma and Uchida.  One would have been motivated to combine the displayed feature of the first content comprises a watermark marker, and the plurality of physical markers comprises a plurality of lighting elements with the teachings of Choe, Wagatsuma and Uchida in order to allow Choe to be more flexible by providing a plurality of image feature recognition methods in addition to the disclosed image feature recognition methods thereby providing the user with more options for image recognition.

Choe does not disclose an aspect ratio of each box region is always locked to that of a display device it is assigned to, as disclosed in the claims.  However, Kim discloses the system recognizes the type, number and positions of the main screen and the at least one auxiliary screens (P 0067) as well as a screen size of each type (P 0068).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Schlieski, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine an aspect ratio of each box region is always locked to that of a display device it is assigned to with the teachings of Choe, Wagatsuma, Uchida, Kim and Schlieski to provide an efficient and intuitive method for coupling image signal input devices and a plurality of screen devices and properly distributing, splitting, reducing, and scaling up an image signal, provided by the image signal input device, to relevant screen devices (Kim: P 0010).

Claim 11 Choe, Wagatsuma, Uchida and Kim disclose the device of claim 10, and Choe discloses the process is further configured to: delineate regions, on the captured photo, via a computer vision technique, each region corresponding to a distinctive display device of the one or more physical display devices, wherein interaction with the captured photo including interaction with at least one of the one or more regions, the frame objects are displayed on the screen of the mobile device (P. 0248, Figures 4B-6) and Uchida discloses registering an apparatus identification ID in a table (P. 0041), photographing, with a built-in camera installed on a cellular phone, a target apparatus, for example, a TV (P. 0062), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063) determining if the target is registered (P. 0066).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the display device ID is retrieved from a look up table that includes a relationship between the display device ID and currently displayed image with the teachings of Choe, Wagatsuma, Uchida and Kim to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).  

Choe does not disclose an image identifier is stored for the displayed feature of the first content, as disclosed in the claims.  However, in the same field of invention, Schlieski discloses the Pixit service stores the video on a storage device remote from the user (e.g., on media server 108), and establishes associations among the image, the Pixit display, and the associated video, storing in a database a record storing an indication of the image (e.g., a unique identifier that identifies the image) in association with an indication of the Pixit display (e.g., an identifier that identifies the Pixit display), the association of the image, the display device and/or any associated media files may be performed by the device the user used to capture the image (e.g., mobile device 104, mobile device 204) (Ps. 0033, 0056, 0061, 0071).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Schlieski, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine an image identifier is stored for the displayed feature of the first content with the teachings of Choe, Wagatsuma, Uchida and Kim to more accurately and efficiently associate a display device with images stored on the display device in that images stored on a device are generally unique to that device whereas the physical characteristics of a display device may not be significantly unique.

Claim(s) 16 is/are directed to non-transitory processor-readable medium (that includes a program that when executed by a processor performing a method) claim(s) similar to the method claim(s) of Claim(s) 11 and is/are directed to the same rationale.

Claim(s) 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2017/0068501 A1) in view of Wagatsuma (US 2016/0150104 A1), Uchida (US 2012/0290981 A1) and Kim et al. (US 2013/0235085 A1) and further in view of Cok et al. (US 2011/0216966 A1) which is incorporated by reference in Krolczyk et al. (US 2012/0027294 A1).

Claim 6: Choe, Wagatsuma, Uchida and Kim disclose the method of claim 1, and Choe further discloses the interaction with the captured image is via a user interface supporting selection of display devices and interaction with the selected display devices, a user is able to interact with the images displayed in each frame object displayed on the mobile terminal (P. 0270, Figure 6).  Choe does not disclose recognizing the displayed feature comprises performing character recognition on the displayed feature, as disclosed in the claims.  However,  Wagatsuma discloses the user device recognizes the blinking pattern of the light emitting unit of the apparatus (P. 0027)and Uchida discloses captured image (image of a celebrity) appearing on the target display apparatus is recognized and performing an action based on recognizing the image (P. 0101).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine recognizing the displayed feature comprises performing character recognition on the displayed feature with the teachings of Choe, Wagatsuma, Uchida and Kim to provide Choe with more flexibility in performing the content recognition by providing both image recognition and character recognition.  

Choe does not disclose analyzing features of the environment in the captured photo: and mimicking the features of the environment for changing features of digital mat regions of the one or more physical display devices, as disclosed in the claims.  However, in the same field of invention, Krolczyk discloses analyzing a region in an image and using the results of the analysis to determine characteristics for a background to display behind the image or a group of images, wherein the image or images in the group of images is demarked from the background by a border surrounding the image or images (P. 0042, Figs. 4A-B) the image to be displayed in a digital picture frame (P. 0071) and Cok incorporated by reference in Krolczyk discloses automatically choosing the color through analysis of an image (P. 0026) for a matte for a photograph (P. 0032, 0039).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Cok incorporated by reference in Krolczyk, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine analyzing features of the environment in the captured photo: and mimicking the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Wagatsuma, Uchida and Kim to coordinate the image displayed in the digital frame with the surrounding environment to create a combination pleasing to an observer (Krolczyk: P. 0010).

Claim 13 Choe, Wagatsuma, Uchida and KIm disclose the device of claim 10, and Choe further discloses providing selection of display devices via the user interface and interaction with the selected display devices, when a touch input is applied to the a frame object, the corresponding image may be selected as the image to be output on the corresponding digital frame (0264, Fig. 5) a user is able to interact with the images displayed in each frame object displayed on the mobile terminal (P. 0270, Figure 6).  Choe does not disclose wherein recognizing the displayed feature of the first content comprises at least one of: performing content recognition on the displayed feature based on pattern matching and accessing a pattern library; performing character recognition on the displayed feature; or identifying a watermark marker of the first content, as disclosed in the claims.  However, Choe discloses an image registered on each frame may be tagged, which may allow for identifying each frame, and the captured image may be stored and viewed as a registered frame image (illust) (P. 0395) and Wagatsuma discloses the user device recognizes the blinking pattern of the light emitting unit of the apparatus (P. 0027) and Uchida discloses the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), where the captured image (image of a celebrity) appearing on the target display apparatus is recognized and performing an action based on recognizing the image (P. 0101).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein recognizing the displayed feature of the first content comprises at least one of: performing content recognition on the displayed feature based on pattern matching and accessing a pattern library; performing character recognition on the displayed feature; or identifying a watermark marker of the first content with the teachings of Choe, Wagatsuma, Uchida and Kim to more accurately and efficiently associate a display device with images stored on the display device in that images stored on a device are generally unique to that device whereas the physical characteristics of a display device may not be significantly unique.

Choe does not disclose analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices, as disclosed in the claims.  However, in the same field of invention, Krolczyk discloses analyzing a region in an image and using the results of the analysis to determine characteristics for a background to display behind the image or a group of images, wherein the image or images in the group of images is demarked from the background by a border surrounding the image or images (P. 0042, Figs. 4A-B) the image to be displayed in a digital picture frame (P. 0071) and Cok incorporated by reference in Krolczyk discloses automatically choosing the color through analysis of an image (P. 0026) for a matte for a photograph (P. 0032, 0039).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Cok incorporated by reference in Krolczyk, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Wagatsuma, Uchida and Kim to coordinate the image displayed in the digital frame with the surrounding environment to create a combination pleasing to an observer (Krolczyk: P. 0010).

Choe does not disclose only the selected content within the box regions is displayed, as disclosed in the claims.  However, Kim discloses when a user indicates a specific shape toward the main screen device using a gesture of his finger, the main screen device analyzes the specific shape and processes a task relevant to the enlargement or reduction of multi-vision (P 0065) outputting a multi-vision image signal, configured like one screen and outputted, as individual images corresponding to the respective screen devices according to a user's gesture (P 0086) that changes an image signal shared from the main screen device as multi-vision into an image signal outputted to an individual screen, that is, scaling information (i.e., an individual piece of screen information), and transmits the individual piece of screen information to the auxiliary screen device (P 0087).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Cok incorporated by reference in Krolczyk, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine only the selected content within the box regions is displayed with the teachings of Choe, Wagatsuma, Uchida, Kim and Cok incorporated by reference in Krolczyk to provide an efficient and intuitive method for coupling image signal input devices and a plurality of screen devices and properly distributing, splitting, reducing, and scaling up an image signal, provided by the image signal input device, to relevant screen devices (Kim: P 0010).

Claim 19: Choe, Wagatsuma, Uchida, and Kim disclose the non-transitory processor-readable medium of claim 15, and Choe discloses wherein the user interface enables various gestures for managing content displayed on the one or more physical display devices, when a touch input is applied to the a frame object, the corresponding image may be selected as the image to be output on the corresponding digital frame (0264, Fig. 5) a plurality of digital frame icons are displayed from which a user may select digital frames (P. 0402, Figure 24) and the selected digital frames are displayed (P. 0404) on the screen of the mobile device to correspond to a real size, location and arrangement (P. 0405) such that the selected frame icons are highlighted to indicate selection (Figure 24).  Choe, Wagatsuma and Uchida do not disclose analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices, as disclosed in the claims.  However, in the same field of invention, Krolczyk discloses analyzing a region in an image and using the results of the analysis to determine characteristics for a background to display behind the image or a group of images, wherein the image or images in the group of images is demarked from the background by a border surrounding the image or images (P. 0042, Figs. 4A-B) the image to be displayed in a digital picture frame (P. 0071) and Cok incorporated by reference in Krolczyk discloses automatically choosing the color through analysis of an image (P. 0026) for a matte for a photograph (P. 0032, 0039).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Cok incorporated by reference in Krolczyk, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Wagatsuma, Uchida and Kim to coordinate the image displayed in the digital frame with the surrounding environment to create a combination pleasing to an observer (Krolczyk: P. 0010).

Choe does not disclose the box regions are use selectable for portions of the first content, as disclosed in the claims.  However, Kim discloses when a user indicates a specific shape toward the main screen device using a gesture of his finger, the main screen device analyzes the specific shape and processes a task relevant to the enlargement or reduction of multi-vision (P 0065) outputting a multi-vision image signal, configured like one screen and outputted, as individual images corresponding to the respective screen devices according to a user's gesture (P 0086) that changes an image signal shared from the main screen device as multi-vision into an image signal outputted to an individual screen, that is, scaling information (i.e., an individual piece of screen information), and transmits the individual piece of screen information to the auxiliary screen device (P 0087).  Therefore, considering the teachings of Choe, Wagatsuma, Uchida, Kim and Cok incorporated by reference in Krolczyk, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the box regions are use selectable for portions of the first content with the teachings of Choe, Wagatsuma, Uchida, Kim and Cok incorporated by reference in Krolczyk to provide an efficient and intuitive method for coupling image signal input devices and a plurality of screen devices and properly distributing, splitting, reducing, and scaling up an image signal, provided by the image signal input device, to relevant screen devices (Kim: P 0010).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 8, 9, 10, 12, 14, 15, 18,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Amended independent claim 1 comprises, in part, "controlling the first content displayed on the at least one physical display device comprising selecting content in two or more portions of the first content with box regions causing the content within the box regions to currently be displayed on the at least one physical display device and at least one other physical display device, based on the display device ID of the at least one physical display device, upon interaction with the captured photo via the electronic device" (emphasis added) (see, e.g., at least pars. 0094-0096, FIGS. 9B, F).

Amended independent claim 10 comprises, in part, "control the first content currently displayed on the at least one physical display device comprising selecting content in two or more portions of the first content with box regions causing the content within the box regions to currently be displayed on the at least one physical display device and at least one other physical display device, based on the display device ID of the at least one physical display device, upon interaction with the captured photo via the device" (emphasis added) (see, e.g., at least pars. 0094-0096, FIGS. 9B, F).

Amended independent claim 15 comprises, in part, "controlling the first content displayed on the at least one physical display device comprising selecting content in two or more portions of the first content with box regions causing the content within the box regions to currently be displayed on the at least one physical display device and at least one other physical display device, based on the display device ID of the at least one display physical device, upon interaction with the captured photo via the electronic device" (emphasis added) (see, e.g., at least pars. 0094-0096, FIGS. 9B, F).

Additionally, dependent claim 8 comprises, in part, "only the selected content within the box regions is displayed' ( emphasis added). Dependent claim 18 comprises, in part, similar limitations. Choe in view of Wagatsuma and Uchida, fails to teach or suggest these limitations.

Dependent claim 9 comprises, in part, "the box regions are user selectable for portions of the first content" ( emphasis added). Dependent claim 14 comprises, in part, similar limitations. Choe in view of Wagatsuma and Uchida, fails to teach or suggest these limitations.

Additionally, amended claim 12 comprises, in part, "an aspect ratio of each box region is always locked to that of a display device it is assigned to" ( emphasis added). Amended claim 17 comprises, in part, similar limitations. The combination of Choe, Wagatsuma, Uchida and Manico, however, is silent regarding these limitations.

Additionally, amended claim 7 comprises, in part, "an aspect ratio of each box region is always locked to that of a display device it is assigned to" ( emphasis added). The combination of Choe, Wagatsuma, Uchida and Schlieski, however, is silent regarding these limitations.

Additionally, amended claim 13 comprises, in part, "only the selected content within the box regions is displayed' (emphasis added). The combination of Choe, Wagatsuma, Uchida and Schlieski, however, is silent regarding these limitations.

Amended claim 19 comprises, in part, "the box regions are user selectable for portions of the first content" ( emphasis added). The combination of Choe, Wagatsuma, Uchida and Schlieski, however, is silent regarding these limitations.

The amended claims are primarily directed to selecting two or more portions of content displayed on an electronic device in user selectable box regions and causing only the content in the box regions to be displayed on each of at least two respective display devices.  The aspect ratio of each box region is always locked to that of a display device it is assigned to.
The examiner has combined new prior art reference Kim wit Choe, Wagatsuma and Uchida for the above described amended limitations.
Kim discloses an image is displayed on a main screen.  When a user indicates a specific shape toward the main screen device using a gesture of the user’s finger, the main screen device analyzes the specific shape and processes a task relevant to the enlargement or reduction of multi-vision.  At least one auxiliary screen may be positioned to the up, down, left and/or right directions of the main screen and transmits its profile information to the main screen, wherein the system recognizes the type, number and positions of the main screen and the at least one auxiliary screens as well as a screen size of each type.  The main screen device recognizes the number and type of the auxiliary screen devices using a camera and transmits an image to the auxiliary screen devices and scales the image signal to be displayed by its multi-vision image regions.  The full image of the main screen is split into multi-vision regions and a digital image corresponding to only a multi-vision region is displayed in an auxiliary according to the number and position of detected auxiliary screen devices, wherein each auxiliary screen device receives the multi-vision region information from the main screen device and produces only an image signal corresponding to its own multi-vision region by re-calibrating the image signal which is being mirrored, and scaled based on the characteristic of the auxiliary screen device.   A multi-vision image signal is configured like one screen and outputted as individual images corresponding to the respective screen devices according to a user's gesture that changes an image signal shared from the main screen device as multi-vision into an image signal outputted to an individual screen, according to scaling information (i.e., an individual piece of screen information), and transmits the individual piece of screen information to the auxiliary screen device.
It is clear in Kim that an image is displayed on a screen of a main device.  At least one auxiliary device is located proximate to the main device.  Each auxiliary device and the main device communicates the size and shape of the screen of the device to the multi-vision system.  The user uses a finger gesture on the screen of the main device to split the image screen of the main device and to transmit specific regions of the image to be displayed on corresponding auxiliary devices, according to the size and shape of the respective device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2172                                                                                                                                                                                                        9/8/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177